Title: To George Washington from Claude Gabriel, marquis de Choisy, 20 August 1782
From: Choisy, Claude Gabriel, marquis de
To: Washington, George


                  
                     Sir,
                     Boston the 20 August 1782 
                  
                  I have the honor to inform your Excellency that I arrived here the 17th of the instant, I found the admiral Marquis of Vaudreuil very much Concerned about the lost of the Ship the Magnifique of 74 guns in this Harbour by the fault of the Pilote belonging this Port.  the Triumphant of 80 mounted by the admiral touche’d the Bottom too.  these two events have employed all his best matross, and had prevent him to follow his project notwithstanding he was determined to don’t go further Soon he read’d your Excellency’s letter.  Mr Hancock’s disposition were not the Same a Council hath been held this morning upon that Circumstance which hath prevented me to writt Sooner to your Excellency.
                  The Marquis de Vaudreuil and I were present but knowing your determination, we both agreed to don’t make any enterprise in this actual instant as it appeard to us impossible; however it hath been decided that if in Six weeks from hence the Circumstances would change the expedition shall take place.
                  Mr Hancock intend to writte to your Excellency upon that object and apply to your Excellency for Some troops As I am Sensible that your Excellency’s opinion is not changed. I writt by this opportunity to the Count Rochambeau to Ask him the leave to joine the Army if my presence here is not requested for the Commons Cause.
                  the Marquis de Vaudreuil to who I have Communicated this letter beg me to inform your Excellency that he hath nothing to add in reguard of the Conclusion of the Council helded this morning.  I have the Honor to be, of your Excellency, the most humble & obedt Servt 
                  
                     Choisy
                  
               